PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Wu et al.
Application No. 16/005,291
Filed: 11 Jun 2018
For: Fabric for Toothed Power Transmission Belt and Belt

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the “PETITION to accept Unintentional Delayed Benefit of Priority Claim Under 37 CFR §1.78” filed March 4, 2021 for the benefit of priority to the prior-filed non-provisional and provisional applications set forth in the concurrently filed Application Data Sheet (ADS). The petition is being treated under 37 C.F.R § 1.78(e) and (c). 

The petition is GRANTED.

Effective with patent applications filed under 35 U.S.C. 111(a) or 363 on or after September 16, 2012, claims for foreign priority under § 1.55 and claims for priority under § 1.78 must be set forth in an application data sheet. Changes to Implement the Inventor’s Oath or Declaration Provisions of the Leahy-Smith America Invents Act: Final Rule, 77 Fed. Reg. 48776 (August 14, 2012).

A petition for acceptance of a claim for late priority under 37 CFR §§ 1.78(c) and 1.78(e) must be accompanied by:  

(1) 	the reference required by 35 U.S.C. §§ 120 and 119(e) and 37 CFR §§ 1.78(d)(2) and 1.78(a)(3) of the prior-filed application, unless previously submitted;
(2) 	the petition fee set forth in § 1.17(m); and
(3)  	a statement that the entire delay between the date the claim was due under 37 CFR §§ 1.78(d)(3) and 1.78(a)(4) and the date the claim was filed was unintentional.  The Director may require additional where there is a question whether the delay was unintentional.

A review of the application as filed reveals that the claim for priority added on petition 
was not submitted on filing in an application data sheet. The four and sixteen-month 
periods specified in 37 CFR § 1.78(d)(3)  and (a)(4) have  expired. Thus, the instant 
petition is appropriate.


application (or an intermediate application claiming the benefit of the prior-filed 
provisional application) must have been filed within twelve months of the filing date of 
the prior-filed provisional application.

The instant petition has been filed with an Application Data Sheet (ADS) properly marked in accordance with 37 CFR 1.76, petition fee in the amount of $2100 and a statement of unintentional delay. 

All the above requirements in the instant application have therefore been satisfied and as such, the late claim for benefit of priority under 35 U.S.C. §§ 120 and 119(e) is accepted as being unintentionally delayed.

Petitioner is advised that this decision grants the petition to accept the unintentionally delayed domestic benefit claim to the prior filed application(s) because the petition requirements of 37 CFR 1.78(c) and (e) and the formal requirements for claiming domestic benefit (see MPEP 211.01 et. seq.) have been met.  This acceptance should not be construed as meaning that this application is entitled to the benefit of the prior-filed application(s).  Whether a claimed invention in a nonprovisional application is entitled to the benefit of the filing date of a prior-filed application on the basis of the disclosure thereof is determined during examination if it becomes necessary to do so (e.g., intervening reference and interference proceeding).  See MPEP 211.05.

A corrected Filing Receipt, which includes the priority claim to the prior-filed applications, accompanies this decision on petition.

Any inquiries concerning this decision may be directed to Attorney Advisor Patricia Faison-Ball at (571) 272-3212.  

This matter is being referred to Technology Center Art Unit 3654 for consideration by the examiner of the claim under 35 U.S.C. §§119(e) and 120 for the benefit of priority to the prior-filed non-provisional and provisional applications.

/DOUGLAS I WOOD/
Attorney Advisor, OPET

ATTACHMENT: Corrected Filing Receipt